Citation Nr: 1105936	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease (DDD) of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In October 2010, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  During the pendency of his appeal, the Veteran's service-
connected cervical DDD is manifest by subjective complaints of 
chronic neck pain, and objective evidence of some muscle spasm 
with rotation, with no more than slight limitation of cervical 
flexion prior to September 26, 2003, and measured cervical 
flexion to no less than 30 degrees without pain, extension to no 
less than 30 degrees without pain and bilateral lateral flexion 
to no less than 25 degrees and rotation to no less than 40 
degrees to the left and 60 degrees to the right; there is no 
objective evidence of incapacitating episodes requiring bed rest 
prescribed by a physician; neurological testing was within normal 
limits for light touch and deep touch to the extremities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for cervical DDD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In reviewing the Veteran's claim of entitlement to an initial 
increased disability rating for DDD of the cervical spine, the 
Board observes that the RO issued VCAA notice to the Veteran in 
February 2004 and January 2007 letters which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  The January 
2007 letter also informed her of the evidence needed for the 
assignment of evaluations and effective dates for initial awards 
of service connection.  Dingess.  

In June 2008, the Veteran submitted an NOD with the initial 
disability rating assigned his cervical DDD, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an April 2009 statement of the case (SOC).  This document 
informed the Veteran of the regulations pertinent to his appeal, 
including the applicable rating criteria, advised him of the 
evidence that had been reviewed in connection with his appeal, 
and provided him with reasons for its decision.  38 U.S.C.A. 
§ 7105(d).  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Veteran's service treatment records, 
VA medical treatment records and evaluations are of record, as 
well as private treatment records, a transcript of the Veteran's 
testimony at his personal hearing and his written contentions 
regarding the circumstances of his cervical spine disability.

VA examinations with respect to the issue on appeal were obtained 
in August 2003 and May 2007.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the August 2003 VA orthopedic 
examination is adequate as it is predicated on a review of the 
claims files and all pertinent evidence of record, and provides 
complete rationales for the opinions stated and fully addresses 
the rating criteria that are relevant to rating the Veteran's 
cervical spine disability.  Although the examiner offered an 
opinion regarding the etiology of the Veteran's cervical spine 
disability, it is clear from the content of the examination that 
the severity of the disability was also assessed and any 
functional loss was also assessed.  

With respect to the May 2007 VA orthopedic examination, the Board 
notes that the examiner did not have access to the Veteran's 
claims files and examined the Veteran when he was not taking his 
pain medications.  These factors were noted at the time of the 
examination.  In light of these circumstances, VA scheduled the 
Veteran for another examination.  A March 2009 letter 
specifically informed the Veteran that the examination was very 
important and that his claim could be denied or he could be paid 
less than he would be otherwise without it.  The Veteran 
indicated that he felt another examination would be redundant and 
cancelled the scheduled examination.  

Given the circumstances of this case, and the nature of the 
Veteran's cancellation of the subsequently scheduled VA 
examination, the Board finds that VA has made sufficient effort 
to assist the Veteran in substantiating his claim to no avail.  
As such, no further remand is necessary to reschedule the VA 
examination.  There is no further duty on the part of the VA to 
contact the Veteran or further delay the adjudication of his 
claim.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to 
the substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

The Veteran contends that he is entitled to a higher disability 
rating for his service-connected cervical DDD.  He argues that 
the findings at the time of the May 2007 VA orthopedic 
examination meet the criteria for the assignment of a 30 percent 
disability rating.  He further contends that the cervical spine 
range of motion findings during August 2003, March 2004 and 
October 2007 evaluations are less valid than those of the May 
2007 evaluation because the range of motion testing during these 
evaluations were conducted when he was on pain medications, 
unlike the May 2007 findings when he was unmedicated.

At the outset, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the Veteran's 
refusal to report for a scheduled VA examination.  If a Veteran 
desires help with his claim, he must cooperate with VA's efforts 
to assist him, to include reporting for scheduled examinations.  
See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a 
one-way street.").  When a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2010).  Therefore, 
the Board is now compelled to adjudicate the Veteran's claim 
based on the existing record.  See 38 C.F.R. § 3.655.  

During the course of this appeal, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create the General Rating Formula for 
Diseases and Injuries of the Spine.

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  Therefore, since the amendment has a specified effective 
date without provision for retroactive application, it may not be 
applied prior to its effective date.  As of September 26, 2003, 
the Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed both the previous rating 
criteria and the new amendments in its April 2009 statement of 
the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Although the RO originally evaluated the Veteran's cervical DDD 
under Diagnostic Codes 5237-5243, because his claim was initially 
filed in 2002 his disability must be considered under the rating 
criteria in effect prior to September 26, 2003, as well as both 
the prior and the revised rating criteria since that date. 

Under the previous version of the rating criteria, Code 5290 
provides a 10 percent evaluation for slight limitation of the 
cervical spine; a 20 percent for moderate limitation of motion; 
and a 30 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5290 (2002).  A 40 percent disability 
rating was also available under Diagnostic Code 5287 for 
unfavorable ankylosis of the cervical spine.  Residuals of a 
vertebral fracture further warranted a 60 percent under 
Diagnostic Code 5285 when there was no cord involvement and 
abnormal mobility that required a neck brace.  38 C.F.R. § 4.71a 
(2002).  In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.

Under the revised General Rating Formula, a 10 percent disability 
rating is assigned, in pertinent part, when forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or, combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees.  A 20 percent rating is warranted when forward flexion 
of the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is assigned when forward 
flexion of the cervical spine is 15 degrees or less; or there is 
favorable ankylosis of the entire cervical spine.  Unfavorable 
ankylosis of the entire cervical spine warrants a maximum 40 
percent disability rating.  Note 2 to the General Rating Formula 
specifies, in pertinent part, that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees; and, that the normal combined 
range of motion of the cervical spine is 340 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Under prior Diagnostic Code 5293, which sets forth the criteria 
for rating intervertebral disc syndrome (IVDS), a 10 percent 
disability rating is assigned for mild IVDS.  A 20 percent rating 
is assigned for IVDS with moderate recurring attacks.  A 40 
percent evaluation is authorized for IVDS if it is severe with 
recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).

Effective from September 2002, IVDS is evaluated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 (combined ratings table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
disability rating is assigned for incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum 60 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Note 2 provides that when evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  67 Fed. Reg. 
54345 (2002).

Effective from September 26, 2003, the diagnostic criteria for 
IVDS was renumbered as Diagnostic Code 5243.  The regulations 
remained the same in effect.  However, there was some minor re-
phrasing.  In this respect, Diagnostic Code 5243 provided the 
following:  Evaluate IVDS (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Considering the evidence of record, the Board finds that the 
overall disability picture during the entire pendency of the 
Veteran's appeal, does not more closely approximate the criteria 
for an initial disability rating in excess of 10 percent under 
either version of the rating criteria.  38 C.F.R. § 4.7.  VA and 
private treatment records throughout the pendency of the 
Veteran's appeal show he intermittently complained of neck pain 
and of difficulty turning his head to the left on one occasion in 
October 2002.  The private October 2002 treatment records 
indicate that right lateral flexion of the cervical spine was 
limited to 25 degrees and left lateral flexion to 30 degrees 
while rotation to the right was limited to 70 degrees and 
rotation limited to the left to 40 degrees.  He underwent 
physical therapy to increase his range of motion.  A November 
2002 discharge summary indicates, that after undergoing physical 
therapy, the Veteran had cervical rotation to 60 degrees 
bilaterally and that he reported his pain as 0 on a scale from 0 
to 10 at the time.  The August 2003 VA orthopedic examination 
report shows the Veteran complained of neck pain.  His cervical 
spine flexion was to 30 degrees, extension to 30 degrees without 
pain.  The examiner noted that the Veteran's range of motion of 
the cervical spine was conducted without pain and that there was 
no evidence of pain on any palpation.  It was also noted that the 
Veteran was taking Vioxx at the time.  Moreover, in a March 2004 
addendum, the August 2003 VA examiner again noted that physical 
examination of the Veteran's cervical spine was normal.

While a decrease in forward flexion to 15 degrees and extension 
to 30 degrees, as well as significantly reduced lateral flexion 
and rotation bilaterally was noted during the May 2007 VA 
orthopedic examination, this was no more than a temporary 
exacerbation that resolved presumably after he resumed his 
medication and is not indicative of a chronic disability.  In 
this respect, the Board notes that the report indicates that the 
Veteran's pain was significantly worse as he had stopped taking 
Vioxx because of its removal from the market and that he was 
unable to take NSAIDS due to GI bleeding.  The Veteran has 
repeatedly indicated in written statements and in his testimony 
at his personal hearing that he stopped taking pain medications 
in advance of this examination so that the range of motion 
findings would reflect his unmedicated capabilities.  Although 
the Veteran believes it is crucial, VA rating criteria for his 
cervical spine disability does not require that the range of 
motion testing be conducted during an unmedicated period.  
Further, when determining the severity of a disability, 
consideration must be given to the ability of a veteran to 
function under the ordinary conditions of daily life.  38 C.F.R. 
§ 4.10.  Because the Veteran normally takes medication for his 
cervical spine disability, the Board finds the range of motion 
findings during the May 2007 examination to be less probative of 
his overall disability level during this period.

The Board finds more probative, a later, October 2007 private 
evaluation of the Veteran's cervical spine which shows that, 
while there was evidence of tenderness and "muscle bundle" on 
palpation, the Veteran's cervical spine flexion and extension 
were within normal limits with minor tightness.  The report 
further indicated there was muscle spasm and pain at 45 degrees 
of rotation to the left and he also experienced pain on the left 
with rotation to the right at 60 degrees.  

As there is no objective evidence of more than slight cervical 
spine limitation of motion, or cervical spine flexion limited to 
30 degrees or combined range of motion of the cervical spine not 
greater than 170, the Veteran's cervical spine DDD does not meet 
the criteria for a higher initial disability rating set forth in 
the diagnostic criteria in previous Diagnostic Code 5290, or the 
revised General Rating Formula for Disease and Injuries of the 
Spine.  In reaching this determination, the Board has considered 
the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the current 10 
percent disability rating adequately considers and encompasses 
any limitation of motion due to pain, lack of endurance, 
incoordination or any associated functional loss.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, supra.

Likewise, there is no evidence of record that the Veteran has 
experienced any incapacitating episodes resulting from IVDS as 
defined by VA during the pendency of his appeal.  In this 
respect, the evidence of record does not show that the Veteran 
has ever required bed rest prescribed or supervised by a 
physician for any incapacitating episodes of neck pain at any 
time during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  Accordingly, as the preponderance of the evidence 
of record is against the claim for an increased initial 
disability rating for cervical DDD at any time during the 
pendency of his appeal, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b).

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected cervical spine DDD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of her disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected cervical spine DDD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for cervical 
DDD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


